  Case 13-24305           Doc 31   Filed 10/02/18 Entered 10/02/18 12:42:20              Desc Main
                                      Document Page 1 of 4


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 13-24305
         Curtis Harrell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/12/2013.

         2) The plan was confirmed on 09/03/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/01/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,860.00.

         10) Amount of unsecured claims discharged without payment: $69,266.35.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-24305      Doc 31        Filed 10/02/18 Entered 10/02/18 12:42:20                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $19,640.58
       Less amount refunded to debtor                           $200.58

NET RECEIPTS:                                                                                  $19,440.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,564.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $855.05
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,419.05

Attorney fees paid and disclosed by debtor:                 $436.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
Applied Card Bank               Unsecured           0.00           NA              NA            0.00       0.00
Applied Card Bank               Unsecured           0.00           NA              NA            0.00       0.00
Barclays Bank Delaware          Unsecured      1,858.00            NA              NA            0.00       0.00
Bc Services/collection Agency   Unsecured         107.00           NA              NA            0.00       0.00
Bc Services/collection Agency   Unsecured         107.00           NA              NA            0.00       0.00
Bc Services/collection Agency   Unsecured         106.00           NA              NA            0.00       0.00
BUREAU OF COLLECTION RECOVER    Unsecured         521.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE        Unsecured           0.00           NA              NA            0.00       0.00
CAVALRY SPV I                   Unsecured      1,563.00       1,592.43        1,592.43        201.27        0.00
Chase                           Unsecured         213.00           NA              NA            0.00       0.00
Chicago State University        Unsecured         750.00           NA              NA            0.00       0.00
CREDIT ONE BANK                 Unsecured           0.00           NA              NA            0.00       0.00
DENISE BROUGHTON                Priority       1,100.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES           Unsecured      9,864.00            NA              NA            0.00       0.00
Gemb/sams Club Dc               Unsecured           0.00           NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT      Unsecured      1,100.00            NA              NA            0.00       0.00
Lake County Child Supp          Unsecured           0.00           NA              NA            0.00       0.00
LINEBARGER GOGGAN BLAIR & SAM   Unsecured         122.00           NA              NA            0.00       0.00
Lowes / MBGA                    Unsecured         314.00           NA              NA            0.00       0.00
MERRICK BANK                    Unsecured      4,144.00       3,803.04        3,803.04        480.68        0.00
OAK HARBOR CAPITAL              Unsecured         227.00        262.71          262.71          33.20       0.00
PRA RECEIVABLES MGMT            Unsecured     12,950.00     11,883.45        11,883.45      1,501.99        0.00
PRA RECEIVABLES MGMT            Unsecured      5,544.00       5,088.12        5,088.12        643.10        0.00
PRA RECEIVABLES MGMT            Unsecured      1,020.00         936.16          936.16        118.32        0.00
PREMIER BANK CARD               Unsecured         438.00        434.89          434.89          54.97       0.00
PREMIER BANK CARD               Unsecured           0.00           NA              NA            0.00       0.00
PREMIER BANK CARD               Unsecured           0.00           NA              NA            0.00       0.00
Prof Fin Co                     Unsecured          86.00           NA              NA            0.00       0.00
Sams Club                       Unsecured         601.00           NA              NA            0.00       0.00
Security Credit Servic          Unsecured      6,459.00            NA              NA            0.00       0.00
Security Credit Servic          Unsecured      1,518.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-24305      Doc 31     Filed 10/02/18 Entered 10/02/18 12:42:20                     Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim           Claim         Claim        Principal        Int.
Name                             Class   Scheduled        Asserted      Allowed         Paid           Paid
Sterling Bk                  Unsecured           0.00             NA           NA             0.00         0.00
Sterling Bk                  Unsecured           0.00             NA           NA             0.00         0.00
Tek Collect                  Unsecured         379.00             NA           NA             0.00         0.00
TOYOTA MOTOR CREDIT CO       Secured        8,750.00       13,607.89      8,750.00       8,750.00       737.00
TOYOTA MOTOR CREDIT CO       Unsecured           0.00        1,804.82     1,804.82         228.12          0.00
TOYOTA MOTOR CREDIT CO       Unsecured      6,735.00              NA      4,857.89         614.01          0.00
UNITED CREDIT UNION          Unsecured           0.00             NA           NA             0.00         0.00
US DEPT OF ED FEDLOAN        Unsecured     10,000.00       21,031.79     21,031.79       2,658.29          0.00


Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00              $0.00                   $0.00
      Mortgage Arrearage                                    $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                           $8,750.00          $8,750.00                 $737.00
      All Other Secured                                     $0.00              $0.00                   $0.00
TOTAL SECURED:                                          $8,750.00          $8,750.00                 $737.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00                $0.00
       Domestic Support Ongoing                             $0.00                 $0.00                $0.00
       All Other Priority                                   $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $51,695.30             $6,533.95                   $0.00


Disbursements:

       Expenses of Administration                           $3,419.05
       Disbursements to Creditors                          $16,020.95

TOTAL DISBURSEMENTS :                                                                       $19,440.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-24305         Doc 31      Filed 10/02/18 Entered 10/02/18 12:42:20                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
